


110 HR 2674 IH: CARE

U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2674
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2007
			Ms. Roybal-Allard
			 (for herself, Ms. Woolsey,
			 Mr. Grijalva,
			 Mr. Cummings,
			 Mr. Wexler, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to increase
		  penalties for violations of child labor laws, and for other
		  purposes.
	
	
		1.Short Title; Table of
			 Contents
			(a)Short
			 titleThis Act may be cited as the Children’s Act for Responsible Employment of
			 2007 or the CARE
			 Act of 2007.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short Title; Table of Contents.
					Sec. 2. Revised Age Requirement for Child Agricultural
				Employment; Repeal of Waiver Provision for Hand Harvest Laborers.
					Sec. 3. Increased Civil Penalties for Child Labor
				Violations.
					Sec. 4. Special Criminal Penalties for Certain Aggravated Child
				Labor Violations.
					Sec. 5. Report to Congress on Work-Related Injuries to Children
				and Related Matters.
					Sec. 6. Employer Reporting Requirements.
					Sec. 7. Pesticide-Related Worker Protection
				Standard.
					Sec. 8. Application of Fair Labor Standards
				Amendments.
				
			2.Revised Age
			 Requirement for Child Agricultural Employment; Repeal of Waiver Provision for
			 Hand Harvest Laborers
			(a)Revised age
			 requirementSection 13(c) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 213(c)) is amended by striking
			 paragraphs (1) and (2) and inserting the following:
				
					(c)(1)The provisions of
				section 12 relating to child labor shall not apply to any employee under 16
				years of age employed in agriculture, including in an agricultural occupation
				that the Secretary of Labor finds and declares to be particularly hazardous
				under section 3(l), if—
							(A)the employee is employed by a parent
				of the employee or by a person standing in the place of the parent, on a farm
				owned or operated by the parent or person; and
							(B)the employment is outside of school
				hours for the school district where the employee is living while so
				employed.
							.
			(b)Repeal of waiver
			 provisionSection 13(c) of such Act (29 U.S.C. 213(c)) is further
			 amended by striking paragraph (4).
			3.Increased Civil
			 Penalties for Child Labor ViolationsSection 16(e) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 216(e)) is amended—
			(1)in the first
			 sentence by striking not to exceed $10,000 and inserting
			 not less than $500 and not more than $50,000; and
			(2)by
			 inserting after the first sentence the following new sentences: In the
			 case of a violation under the preceding sentence that results in a serious
			 lost-time work-related injury or a serious lost-time work-related illness (as
			 such terms are defined in section 12A(c)) to an employee or results in the
			 death of an employee, the civil penalty shall be not more than $50,000. In the
			 case of a repeated or willful violation that results in a serious lost-time
			 work-related injury or a serious lost-time work-related illness to an employee
			 or results in the death of an employee, the civil penalty shall be not more
			 than $100,000..
			4.Special Criminal
			 Penalties for Certain Aggravated Child Labor ViolationsSection 16 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 216) is amended by adding at the end the following:
			
				(f)Any person who repeatedly or willfully
				violates any of the provisions of section 12, and such violations result in or
				contribute to the death or permanent disability of an employee under 18 years
				of age at the time of such violation, shall be subject to imprisonment for not
				more than five years or a fine under title 18, United States Code, or
				both.
				.
		5.Report to
			 Congress on Work-Related Injuries to Children and Related MattersThe Fair Labor Standards Act of 1938 is
			 amended by inserting after section 12 (29 U.S.C. 212) the following new
			 section:
			
				12A.Data on
				Work-Related Injuries to Children and Related Matters
					(a)Data
				analysisUsing the sources specified in subsection (b), the
				Secretary shall analyze data concerning children under the age of 18 who are
				employed in agriculture, and with respect to such children, each serious
				lost-time work-related injury, serious lost-time work-related illness, or
				work-related death.
					(b)Sources
				specifiedThe sources referred to in subsection (a) are the
				following:
						(1)Sources within the
				Department of Labor, including the Wage and Hour Division, the Bureau of Labor
				Statistics, and the Occupational Safety and Health Administration.
						(2)State employment
				security agencies and other relevant State agencies.
						(3)The National Institute for Occupational
				Safety and Health.
						(c)DefinitionsAs
				used in this section:
						(1)The term
				serious lost-time work-related injury means, with respect to an
				employee under 18 years of age, a work-related injury which results in lost
				employment time for such employee of at least one work day.
						(2)The term
				serious lost-time work-related illness means, with respect to an
				employee under 18 years of age, a work-related illness which results in lost
				employment time for such employee of at least one work day.
						(d)ReportThe
				Secretary shall submit an annual report to Congress which shall include the
				following—
						(1)a summary of the
				data collected by the Secretary under this section and section 12B;
						(2)an evaluation,
				based on such data, that reflects the status of child labor and related safety
				and health hazards; and
						(3)any information, based on such data, that
				leads the Secretary to believe that children under 18 years of age may have
				been employed in violation of section
				12.
						.
		6.Employer
			 Reporting RequirementsThe
			 Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended by
			 inserting after section 12A, as added by section 5, the following new
			 section:
			
				12BEmployer
				Reporting Requirements
					(a)ReportNot
				later than five days after an event specified under subsection (b), the
				employer involved in the event shall submit a report to the Secretary in
				accordance with subsection (c).
					(b)Events
				specifiedAn event referred to in subsection (a) is—
						(1)a serious
				lost-time work-related injury to an employee under 18 years of age employed in
				agriculture;
						(2)the discovery of a serious lost-time
				work-related illness of an employee under 18 years of age employed in
				agriculture; or
						(3)a work-related death of an employee under
				18 years of age employed in agriculture.
						(c)Contents of
				reportThe report required by
				subsection (a) shall include—
						(1)the name and address of the
				employer;
						(2)the name, address,
				and age of the employee;
						(3)details about the
				injury, illness, or death of the employee; and
						(4)such other
				information as the Secretary of Labor may by regulation prescribe.
						(d)Penalty for
				failure to reportThe Secretary may assess a civil penalty on any
				employer who fails to file a report as required by this section in an amount up
				to $7,000 per violation.
					(e)DefinitionAs
				used in this section, the terms serious lost-time work-related
				injury and serious lost-time work-related illness have
				the meanings given those terms in section
				12A.
					.
		7.Pesticide-Related
			 Worker Protection Standard
			(a)Incorporation of
			 worker protection standard in child labor provisionsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Labor shall issue final rules to
			 incorporate within the rules relating to the child labor provisions of section
			 12 of the Fair Labor Standards Act of 1938 (29 U.S.C. 212) the worker
			 protection standard for workers exposed to pesticides in part 170 of title 40,
			 Code of Federal Regulations. If, after incorporating such standard, the
			 standard in such part is revised, the Secretary shall, by rule, incorporate
			 such revisions within the rules relating to the child labor provisions of
			 section 12 of the Fair Labor Standards Act of 1938 (29 U.S.C. 212).
			(b)Reconciliation of
			 civil penaltiesSection 16 of the Fair Labor Standards Act of
			 1938 (29 U.S.C. 216), as amended by sections 3 and 4, is further amended by
			 adding at the end the following new subsections:
				
					(g)The amount of a
				civil penalty imposed by the Secretary on a violator for a violation of section
				12 of this Act may be offset by the Administrator of the Environmental
				Protection Agency against the amount of a civil penalty imposed by the
				Administrator for a violation of the worker protection standard promulgated
				under the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. prec.
				121 et seq.) by the same violator if the Administrator determines that the
				violation of such standard involved the same conduct affecting the same child
				workers in whose interests the first civil penalty was imposed.
					(h)The amount of a
				civil penalty imposed by the Administrator of the Environmental Protection
				Agency on a violator for a violation of the worker protection standard
				promulgated under the Federal Insecticide, Fungicide, and Rodenticide Act (7
				U.S.C. prec. 121 et seq.) may be offset by the Secretary against the amount of
				a civil penalty imposed by the Secretary for a violation of section 12 of this
				Act by the same violator if the Secretary determines that the violation of such
				section involved the same conduct affecting the same child workers in whose
				interests the first civil penalty was
				imposed.
					.
			8.Application of
			 Fair Labor Standards Amendments
			(a)RulemakingNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Labor shall issue final rules to implement the amendments made by sections 2
			 through 6. The rules issued under this subsection shall take effect not later
			 than 30 days after the date on which the final rules are published in the
			 Federal Register.
			(b)ViolationsThe
			 amendments made by sections 3 and 4 shall apply to violations of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 201 et seq.) that occur after the date on
			 which the rules issued under subsection (a) take effect.
			(c)Rule of
			 constructionNothing in the
			 amendments made by section 3 or 4 shall be construed to preempt any State law
			 that provides protections or remedies for employees that are greater than the
			 protections or remedies provided under such amendments.
			(d)Employer
			 reporting requirementsThe employer reporting requirements of
			 section 12B of the Fair Labor Standards Act of 1938, as added by section 6,
			 shall take effect on the date on which the final rules issued under subsection
			 (a) take effect.
			
